Order entered February 14, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00917-CR

                         ZANDRA TARNESA RUSHING, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-82667-2015

                                           ORDER
       On January 13, 2017, the reporter’s record was filed. After reviewing the record, it

appeared that several exhibits were missing or had errors. We contacted court reporter Janet

Dugger about the exhibits and, by January 23, 2017, all but one had been properly filed. To date,

however, exhibit 93 has not been corrected.

       We ORDER court reporter Janet Dugger to file, within TEN DAYS of the date of this

order, a corrected exhibit 93 that is text searchable, bookmarked, and indexed in proper format.

                                                       /s/   ADA BROWN
                                                             JUSTICE